Case 5:14-cv-05090-TLB Document 46 Filed 11/04/20 Page 1 of 8 PagelD #: 449

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
KOURTNEY R. CLINE PLAINTIFF
Vv. CASE NO. 5:14-CV-5090
BOSTON SCIENTIFIC CORPORATION and
JOHN DOES 1 and 2 DEFENDANTS
CASE MANAGEMENT ORDER

This matter was transferred to the Southern District of West Virginia for pre-trial
case managementas part of MDL 2326, /n re Boston Scientific Corp. Pelvic Repair System
Products Liability Litigation. Pre-trial proceedings have been completed and the matter has
been remanded for trial. This Order shall govern the final trial preparations phase of this
matter.

1. TRIAL SET DURING THE COURT’S APRIL 19, 2021 TRIAL TERM

The trial of this matter is scheduled for a JURY TRIAL in FAYETTEVILLE,
ARKANSAS, at the call of the Court during a Two Week Trial Term which begins on
APRIL 19, 2021, at 9:00 a.m. The case may be called up and tried at any point during the
term; however, a more precise starting date will be set as the trial term approaches. If for
some reason the case is “bumped” because the Court cannot accommodate all trials set
for the term, then the case will be re-set and tried during the “back-up” trial date which

is set for the week of JUNE 21, 2021, at 9:00 a.m.
Case 5:14-cv-05090-TLB Document 46 Filed 11/04/20 Page 2 of 8 PagelD #: 450

The case will be tried to an eight (8) person jury—unanimous verdict required.
Counsel are directed to report to the Fifth-floor Courtroom by no later than 8:30 a.m.
on the first day of trial unless otherwise notified.

2. STATUS HEARING

A Rule 16 status hearing shall be held on DECEMBER 16, 2020, beginning at
10:30 a.m. At least one counsel of record for each party with authority to make binding
representations to the Court must appear. The hearing will be conducted by telephone or
video conference. The Court will provide more specific conference instructions prior to the
hearing date.

3. FINAL PRE-TRIAL CONFERENCE

A Final Pre-Trial Conference shall be conducted pursuant to the provisions of Rule
16(e) on MARCH 31, 2021, beginning at 9:00 a.m.

4. DISCOVERY

The discovery deadline expired during the MDL proceedings. The parties may, by
mutual agreement, engage in additional discovery, but only to the extent that the nature
and scope of such additional discovery is mutually agreed upon in writing. That said, the
parties are advised that the Court will not entertain any motions on discovery disputes
which may arise during the course of mutually agreed upon discovery.

Witnesses and exhibits not identified and produced in response to Rule 26(a)(1)
Initial Disclosures, and/or in response to subsequent discovery requests, may not be used
at trial except in extraordinary circumstances. The Court will not grant a continuance

because a party does not have time in which to depose a lay or expert witness.
Case 5:14-cv-05090-TLB Document 46 Filed 11/04/20 Page 3 of 8 PagelD #: 451

5. MOTION DEADLINES

The Court understands that the deadline to file Daubert and related expert
disqualification motions expired during the MDL proceedings.

Other types of motions in limine must be filed on or before MARCH 17, 2021.
Responses must be filed within seven (7) days thereafter. Motions submitted after the
deadline may be denied solely on that ground. Briefs in Support of such motions and
responses shall not exceed three (3) pages per ruling sought, except on leave of Court for
good cause shown. The parties are advised that the Court takes a dim view of stock,
boilerplate, and/or general motions in limine. Liminal motions should recite specific
evidentiary concerns and explain the facts illustrating the need for ruling in advance of trial.
6. SETTLEMENT CONFERENCE

The parties are ordered to attend a Settlement Conference with Chief Magistrate
Judge Erin L. Wiedemann by no later than FEBRUARY 19, 2021. The exact date will be
set by separate order.'

7. PRETRIAL DISCLOSURE SHEET

Pursuant to the provisions of Rule 26(a)(3), the parties shall simultaneously file

Pretrial Disclosures on MARCH 3, 2021, in a form consistent with the outline contained

in Local Rule 26.2.

 

‘By motion, for good cause shown, the parties may request to be excused from this
requirement. “Good cause’ will be established by a statement that the posture of the case
is such that the parties believe settlement efforts would be futile and the parties intend to
proceed to trial as scheduled.
Case 5:14-cv-05090-TLB Document 46 Filed 11/04/20 Page 4 of 8 PagelD #: 452

8. DEPOSITIONS TO BE USED AT TRIAL PURSUANT TO RULE 32?

The proffering party must designate the pertinent portions of a deposition to be used
as evidence at trial by MARCH 3, 2021. The opposing party must then provide notice of
objections and/or counter-designations by MARCH 10, 2021. These designations and
objections should not be filed with the Court, but rather exchanged by the parties. The
parties shall then confer in good faith to resolve any objections to designations.

Any unresolved objections shall be made by a joint written motion filed no later than
MARCH 17, 2021. Instructions for preparing the joint motion and the form to be used are
posted on the Court's website at htto:/Avww.arwd.uscourts.gov/judge-brooks-forms.
Objections will be resolved during the Final Pre-Trial Conference.

9. JURY INSTRUCTIONS

The parties must confer in advance regarding proposed jury instructions in an
attempt to narrow areas of disagreement. The parties shall jointly submit a single agreed
set of proposed instructions (clearly marked “AGREED”’) to Chambers on or before
MARCH 24, 2021. Proposed verdict forms should be submitted as well. Counsel should
use model instructions whenever possible from the Eighth Circuit, AMI, or Federal Jury
Practice and Instructions (5th Edition), as applicable, and should note the source and/or
basis of the instruction at the end of each instruction.

If the parties cannot agree to a particular instruction(s), the party requesting a
disputed instruction must submit it to the Court and to opposing counsel by the same date

Agreed Instructions are due. Such instructions should be clearly marked as

 

*Depositions to be used solely for impeachment are not contemplated by the
requirements of this paragraph.
Case 5:14-cv-05090-TLB Document 46 Filed 11/04/20 Page 5 of 8 PagelD #: 453

“[Plaintiffs/Defendant’s] DISPUTED Instruction No. __.”. The legal basis for the
instruction and brief description of the parties’ disagreement shall be provided with the
instruction (either in the space below the form of the instruction or attached on a separate
page).

The parties should follow the same process to submit “agreed” and “disputed”
proposed verdict forms. Agreed and disputed instructions/verdict forms should be
submitted electronically in WordPerfect or Word format to tbinfo@arwd.uscourts.gov.
10. STATEMENT OF THE CASE

Each party must submit via email by MARCH 24, 2021 a concise non-argumentative
statement/overview of the case, no more than one double spaced page in length, that it
proposes the Court to read to the venire panel.

11. STIPULATIONS

The parties should stipulate in writing to the facts not in controversy and provide the
same to the Court via email by no later than MARCH 24, 2021. Stipulations will be marked
and received as a joint exhibit, and may be read/shown to the jury at an appropriate time(s)
during the trial. The parties are encouraged to use stipulations as a means of establishing
the chronology of significant events, and to otherwise narrow and simplify fact issues
submitted to the jury.

12. WITNESS AND EXHIBIT LISTS
Each party shall submit “final” witness and exhibit lists to the Court by no later than

MARCH 24, 2021. The lists should be in the format as posted on the Court’s website at
Case 5:14-cv-05090-TLB Document 46 Filed 11/04/20 Page 6 of 8 PagelD #: 454

http://Awww.arwd.uscourts.gov/judge-brooks-forms. Witnesses shall be grouped together

under headings indicating whether they “will be called” or merely “may be called” to testify.

Trial Exhibits must be identified, numbered, provided, and made available to
opposing counsel in advance of the deadline. Counsel must then review and confer for the
purpose of identifying any exhibits to which agreement or objections are contemplated.
The final numbered exhibit list provided to the Court should therefore indicate—for each
applicable exhibit—whether opposing counsel intends to “agree” (subject to proponent
laying proper foundation) or “object” to its introduction. Prior to trial, the parties shall further
confer and identify which, if any, of the agreed exhibits may be stipulated into evidence in
mass at the beginning of the trial. Please promptly notify the Court via email as to which
exhibits will be received in this manner.

Each party shall provide a notebook of its final proposed exhibits(numbered,
indexed, and tabbed) to Chambers by no later than MARCH 31, 2021.
13. DEADLINES

The deadlines set forth above are firm. Extensions and/or continuances will not be
considered absent very compelling circumstances.
14. SUMMARY TABLE AND FORMS

A table summarizing the deadlines is attached. In the event of a discrepancy
between this Order and the summary table, the deadline set forth in the Order is

controlling. The forms are available for download on the Court's public website -

http:/Awww.arwd.uscourts.gov/judge-brooks-forms.
Case 5:14-cv-05090-TLB Document 46 Filed 11/04/20 Page 7 of 8 PagelD #: 455

15. COMMUNICATION WITH COURT REGARDING TRIAL OR SETTLEMENT
Settlements should be immediately reported to the Court.* Please communicate any
late developing settlement or problems/issues (i.e. over the weekend prior to trial) to the
Courtroom Deputy, Sheri Craig, at (479) 695-4460 or tlbinfo@arwd.uscourts.gov. If notice
of settlement is received after 1:00 p.m. on APRIL 16, 2021, the parties will be assessed
any costs associated with the Court's inability to timely recall the jury panel from reporting.
The parties are further advised that the case will not be removed from the trial docket until

an order of dismissal has been entered.

a

IT IS SO ORDERED this 4 day ofetobes, 2020.
OFA. BRO S

UNfTED STAIES DISTRICT JUDGE

  
  

 

*This is especially true when there are ripe motions pending. Prompt notification is
also of great help to the Court in the management of remaining cases set for a given trial
term.
Case 5:14-cv-05090-TLB Document 46 Filed 11/04/20 Page 8 of 8 PagelD #: 456

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATES AND DEADLINES

HEARINGS AND TRIAL DATE
STATUS HEARING 12/16/20
FINAL PRE-TRIAL CONFERENCE 3/31/21
TRIAL DATE (Two Week Trial Term beginning on) 4/19/21
“BACK-UP” TRIAL DATE 6/21/21

SETTLEMENT CONFERENCE
SETTLEMENT CONFERENCE (to be separately scheduled no later than) 2/19/21

FINAL TRIAL PREPARATIONS
PRETRIAL DISCLOSURES (per format of Local Rule 26.2) 3/3/21
MOTIONS IN LIMINE 3/17/21
DEPOSITION DESIGNATIONS (exchanged) 3/3/21
DEPOSITION COUNTER-DESIGNATIONS (exchanged) 3/10/21
JOINT MOTION TO EXCLUDE DEPOSITION TESTIMONY 3/17/21
JURY INSTRUCTIONS (submitted to the Court via email) 3/24/21
STATEMENT OF THE CASE (submitted to the Court via email) 3/24/21
STIPULATIONS (submitted to the Court via email) 3/24/21
WITNESS AND EXHIBIT LISTS (submitted to the Court via email) 3/24/21
EXHIBITS NOTEBOOK (INDEXED AND TABBED) TO CHAMBERS 3/31/21

 

 
